Citation Nr: 9901803	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-19 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma.

2.  Entitlement to service connection for removal of rib on 
the right side.

3.  Entitlement to an increased evaluation for service-
connected history of lumbar disc disease with spinal stenosis 
at L4-5, currently evaluated as 60 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected arthritis of the right knee, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased evaluation for service-
connected muscle contracture headaches, currently evaluated 
as 10 percent disabling.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.

7.  Entitlement to an effective date earlier than May 15, 
1995, for the establishment of the 60 percent disability 
rating for history of lumbar disc disease with spinal 
stenosis at L4-5.

8.  Entitlement to an effective date earlier than May 15, 
1995, for the establishment of the 10 percent disability 
rating for traumatic osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from August 1978 until August 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  This matter arose from an April 1995 rating 
decision which denied service connection for renal cell 
carcinoma and denied a total disability rating based on 
individual unemployability due to service connected 
disabilities.  This matter also arose from a July 1995 rating 
decision which denied increased evaluations for history of 
lumbar disc disease with spinal stenosis of L4-5, muscle 
contracture headaches, and traumatic osteoarthritis of the 
right knee.  This matter also arose from a September 1995 
rating decision which denied service connection for removal 
of right rib and from a December 1997 rating decision that 
granted increased evaluations for the service-connected low 
back and right knee disabilities and assigned an effective 
date of May 31, 1995.

Although a rating decision in January 1998 assigned an 
earlier effective date, that of May 15, 1995, for the 
increased evaluations for the service-connected low back and 
right knee disabilities, the veteran has continued his 
appeal.

Additional evidence submitted by the veteran was received at 
the Board on December 8, 1998.  He also submitted a written 
waiver of the procedural right for review of the evidence by 
the RO.  The attached medical report from VAMC Tuscaloosa 
consisted of June 1998 X-ray reports of the chest and 
cervical spine, a July 1998 treatment record which mentions 
low back pain and headaches but only has findings pertaining 
to cervical spine, and report of EMG study of upper limbs in 
June 1998.  The veteran also raises a question about his 
severance pay.  This evidence is not pertinent to the issues 
on appeal.  It is referred to the agency of original 
jurisdiction for whatever development is deemed appropriate.  

The issues of entitlement to service connection for renal 
cell carcinoma and for removal of right rib are discussed in 
the Remand section of this decision.  Also discussed in the 
Remand section are the issues of entitlement to an earlier 
effective date for the lumbar disc condition and 
osteoarthritis of the right knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellant's history of lumbar disc disease with 
spinal stenosis at L4-5 is manifested by unsteady gait, 
marked restriction of lumbosacral spine movement, chronic low 
back pain and right sided sciatica.  

3.  The appellant's history of lumbar disc disease with 
spinal stenosis at L4-5 is currently evaluated at the maximum 
rating for intervertebral disc syndrome and is not shown to 
be manifested by residuals of a fracture of the vertebra or 
ankylosis of the spine.

4.  The appellant's muscle contracture headaches are 
manifested by complaints of headaches occurring several times 
a week lasting from 3 to 4 hours treated with aspirin, 
relaxation, and lying down.  At the April 1997 VA C&P 
examination, the impression was chronic headache secondary to 
closed head injury and concussion in 1987.

5.  Clinical findings of the right knee in April 1997 noted 
no swelling or deformity.  There was restriction of flexion 
and hyper-extension.  The appellant complained of right knee 
pain.  

6.  The appellant's service-connected disabilities include 
history of lumbar disc disease with spinal stenosis at L4-5, 
evaluated as 60 percent disabling, arthritis of the right 
knee, evaluated as 10 percent disabling, and muscle 
contracture headaches, evaluated as 10 percent disabling.  
The combined schedular evaluation is 70 percent.

7.  The appellant has a high school education, with no other 
special education or training, and last worked as a mechanic 
or in maintenance in September 1994.  That employment was 
terminated due to cancer surgery.

8.  The appellant's service-connected disabilities preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for history of lumbar disc disease with spinal 
stenosis at L4-5 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 5010-5293 (1998).

2.  The schedular criteria for an increased evaluation for 
muscle contracture headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8100 (1998).

3.  The schedular criteria for an increased evaluation for 
arthritis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257 (1998).

4.  The regulatory criteria for a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§  3.341, 4.16(a), (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An informal claim was received from the veteran in September 
1994 seeking service connection for a kidney disability 
secondary to a service-connected back injury and informed the 
RO that he was hospitalized in the VA Medical Center (VAMC) 
in Birmingham, AL.  

The veteran wrote in October 1994 that he had a kidney and 
one rib removed on the right side at the VAMC on September 
13, 1994 and was claiming that this condition was due to the 
truck accident that occurred in military service.  He claimed 
the condition as secondary to his service connected 
disability because it was on the right side and that was the 
side injured in the truck accident.  He further claimed that 
he was unable to work due to his back, leg, kidney and rib 
condition.

In October 1994, the veteran submitted VA Form 21-8940 
seeking increased compensation based on unemployability 
stating that he was unable to look for employment due to his 
disabilities.  He claimed that his service connected 
disabilities of back and legs prevented him from securing or 
following any substantially gainful occupation.  He reported 
that his disability affected full time employment in 1987 and 
that September 8, 1994, was the date he last worked full time 
and the date he became too disabled to work.  He left his 
last job because of his disability.  He provided information 
that he had completed four years of high school and did not 
have any other education or training before he was too 
disabled to work.  

Medical records indicate that the veteran was diagnosed with 
renal cell carcinoma (RCCA) in September 1994 and a 
nephrectomy was performed.  A treatment record in October 
1994 noted that the veteran was status post nephrectomy for 
RCCA.  The entry noted that the veteran was not able to 
return to work for another month or so and was to start 
slowly.  The December 1994 entry indicated that he was not to 
return to work until further evaluation was done.  

A reply dated in December 1994 was received from Plaza Auto 
Sales regarding the veterans employment there.  Information 
furnished indicated that the veteran worked full time as a 
mechanic or maintenance with no concession made by reason of 
age or disability.  The date the veteran last worked was 
September 9, 1994, and employment was terminated due to 
cancer surgery.  

A rating decision in April 1995 denied service connection for 
renal cell carcinoma and entitlement to individual 
unemployability.  The veteran was notified by letter of the 
denial by letter dated April 14, 1995. 

On May 31,1995, an informal claim was received from the 
veteran noting that he was hospitalized at a VAMC for a 
service connected disabilitySpinal disc, Arthritis, 
Nerves50% and requested that a copy of his hospital 
discharge summary be obtained for the purpose of re-
evaluating his disabilities.  

The hospital discharge summary indicated the veteran was 
admitted to Chronic Pain Program for low back pain and pain 
in lower extremities.  He had a regular discharge and no 
convalescence period was required.  The summary disclosed 
that the veteran achieved the goals of increased functional 
activity and only mild decrease in pain.  The pertinent 
diagnosis was chronic low back pain.  

Based on the hospital report, the RO in a rating decision in 
July 1995 confirmed and continued the 40 percent disability 
evaluation for lumbar disc disease, a 10 percent disability 
rating for muscle contracture headaches and a noncompensable 
rating for  arthritis of the right knee.  The veteran 
disagreed with this decision and initiated an appeal.  The 
veteran indicated that he had been issued a knee brace and a 
back brace, attends a pain clinic, is in constant pain with 
his back and knees.  He also commented that no benefit was 
achieved from going to the pain clinic in Tampa, Florida.  

The veteran submitted two letters from Judy Cooke Travis, 
M.D.  An April 1995 letter detailed that the veteran had a 
history of renal cell carcinoma resulting in right radical 
nephrectomy in September 1994, and was positive for 
degenerative joint disease in both knees and lower back 
resulting from an automobile accident in 1987.  Dr. Travis 
described the veteran as 100 % permanently and totally 
disabled due to these conditions and that he could not work 
now or in the future.  An August 1995 letter noted that the 
veteran was involved in a motor vehicle accident in February 
1988 and sustained multiple injuries.  He had complaints of 
low back pain and right sided flank pain.  Dr. Travis 
commented that after many years of suffering, the veteran 
underwent testing which revealed a right renal mass and had a 
right radical nephrectomy.  Dr. Travis wrote:  Diagnosis 
for the [veteran] is right renal cell carcinoma secondary to 
motor vehicle accident in 1987.  

A rating decision in September 1995 determined that service 
connection for renal cell carcinoma remained denied, service 
connection for removal of rib on the right side was denied, 
and entitlement to individual unemployability remained 
denied.  The RO considered service medical records from 1978 
to 1987, VA examination dated in January 1988, and private 
physicians statements dated in April and August 1995.  The 
veteran disagreed and initiated an appeal.  In the 
substantive appeal, the veteran noted that he been refused 
vocational rehabilitation because the counselor felt that he 
was unemployable due to his back condition.  The veteran also 
mentioned that he had been working in Huntsville, Alabama, 
when the company found out about his back condition and 
released him from the job because of his back condition.

The veteran was afforded a personal hearing in September 1996 
at which he presented testimony on six issues, namely, 
entitlement to service connection for renal cell carcinoma 
and removal of rib on the right side, entitlement to 
increased evaluations for lumbar disc disease, arthritis of 
the right knee, headaches and entitlement to a total 
evaluation due to individual unemployability based on 
service-connected disabilities.   

The veteran testified that the surgeon who removed the 
carcinoma inquired first as to whether there had been a 
trauma to the veterans back and second, if the veteran 
smoked.  When the veteran replied yes to both questions, the 
surgeon then commented that the cancer was probably caused by 
smoking. The veteran, however, believes it was caused by the 
accident in service; however, he denied being told at the 
time of any kidney problems.  He further claims that at the 
time of the removal of the kidney, a rib was also removed. 

The veteran described symptoms relating to his back and knee 
conditions.  He has constant pain from his back and the pain 
radiates down his leg.  At times, the pain radiates up his 
back to his head.  He testified that he wears a back brace, 
uses a TENS unit and has not been hospitalized for his back.  
He further testified that he wears a knee brace, uses a 
walking cane, and takes medication for pain.  His headaches 
occur at any time on the right side of his head.  He also 
recently had a stroke.  He was unable to say that he had a 
certain number of headaches a day as sometimes he has 
headaches and sometimes he does not have them.  With a 
headache the vision on his right side is blurred and his eye 
starts running with water.  He takes aspirin and tries to 
relax to get rid of the headache.  He later mentioned that he 
had about three or four headaches a week, mostly in the 
daytime.  

He testified that he last worked for wages as a golf cart 
mechanic before his surgery for removal of the renal cell 
carcinoma.  Prior to that he worked at a lumber company 
pulling wood.  He had to quit because he couldnt handle the 
requirements of the job.  He has applied for two jobs but had 
no reply.  He related that the employment office had told him 
that it was unlikely that he would be hired because of his 
condition.  He testified that he could not work due to his 
back, legs, and headaches.  

A copy of a September 1996 letter from Dr. Travis was 
received at the hearing.  Dr. Travis wrote that the veteran 
had a history of renal cell carcinoma resulting in right 
radical nephrectomy.  He also had degenerative joint disease 
in both knees and lower back resulting from an automobile 
accident in 1987.  He is also positive for sickle cell trait.  
[The veteran] is 100% permanently and totally disabled due 
to the above conditions.  He can not work now or any time in 
the future as it may result in further complications and or 
surgeries.

A supplemental statement of the case was issued on March 25, 
1997, with the hearing officers decision.  The evaluations 
of the service-connected disabilities were confirmed and 
continued.  Service connection for renal cell carcinoma and 
removal of rib was denied and entitlement to individual 
unemployability was denied.  

The veteran was afforded Social Security disability benefits 
by an Administrative Law Judge in May 1997 with the period of 
disability commencing September 6, 1994.  This decision was 
based on a finding that the veteran has severe impairments 
including renal cell carcinoma, status post right radical 
nephrectomy, chronic thoracic and lumbar strain, chronic 
arthritis and depression.  The ALJ found that the 
restrictions imposed by the claimants impairments prevent 
him from performing any sustained work activity.   This 
included pain and limitation of motion of the lumbar spine, 
with radicular distribution to the knees.  His depressive 
symptoms affect concentration and persistence to a 
significant degree.  The ALJ found. that the medical source 
statement provided by Dr. Travis limits the claimant to less 
than a sedentary level for working. 

The veteran was afforded a VA compensation and pension 
examination in April 1997 for evaluation of lumbar disc 
disease, headache, right knee weakness and injury to the 
right knee.  Clinical findings noted that movement of the 
cervical spine, including the mastoid, was within normal 
limits.  Reflexes were diminished in the upper extremities 
and were not elicited in the lower extremities.  The veteran 
was unsteady in his gait and unable to stand without help.  
He walked with the aid of a cane.  Range of motion of the 
knee showed no swelling or deformity.  He had restricted 
flexion on the right knee.  Examination of the left knee was 
essentially normal.  Hyper-extension of the right knee was 
restricted on the right side, limited to 0 to 5 degrees, 
flexion was restricted from 0 to 90 degrees, there was no 
wasting of the quadriceps.  He was not able to bend down 
because of the pain, and unable to support himself.  He was 
not able to do any kind of tilting or lateral bending due to 
a marked amount of pain.  The examiner also commented that 
the veteran was in a moderate amount of pain and there was 
marked restriction of lumbosacral spine movement.  The 
impression was chronic low back pain, sciatica, right sided, 
secondary to lumbar disc disease; unsteady gait, fall risk, 
secondary to lumbar disc disease; chronic headache secondary 
to closed head injury and concussion in 1987; and status post 
right nephrectomy for neoplasm in 1994.  An X-ray of the 
right knee revealed no fracture or significant abnormality.  
An X-ray of the lumbar spine found no fracture or 
spondylolisthesis or significant abnormality.  A cranial CT 
scan found no significant intracranial abnormality.  

Based on review of the Social Security decision and the 
report of the April 1997 VA examination, the RO, in a 
December 1997 rating decision, increased to 60 percent the 
evaluation of lumbar disc disease, history of, with spinal 
stenosis L4-5 effective May 31, 1995; increased to 10 percent 
the evaluation of traumatic osteoarthritis of the right knee 
effective May 31, 1995; confirmed and continued the 10 
percent disability evaluation of muscle contracture 
headaches; and denied entitlement to individual 
unemployability.  The veteran was notified by a supplemental 
statement of the case dated on December 30, 1997, and a copy 
of the rating decision. 

I.  Increased evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

A.  Lumbar disc disorder

The RO in a rating decision in June 1990 granted service 
connection for history of lumbar disc disease with spinal 
stenosis L4-5, evaluated as 10 percent disabling effective 
from January 1990.  The veteran disagreed with the evaluation 
and a hearing officer granted a 20 percent evaluation.  A 
rating decision in May 1991 effected this decision and 
assigned an effective date of January 1990.  The veteran 
continued his appeal and a Board decision in April 1992 
granted a 40 percent evaluation for lumbar disc disease with 
spinal stenosis.  The Board found that the condition was 
manifested by pain on motion, muscle spasm and multiple 
tender points over the lumbar spine, decreased sensation in 
the dorsum of the left foot, and spinal stenosis at L4-L5 on 
CT study, and was productive of symptoms analogous to a 
severe intervertebral disc syndrome  with recurring attacks 
and intermittent relief.  A rating decision in December 1992 
assigned the 40 percent disability evaluation effective from 
January 1990, the date of the claim on appeal.  

After review of outpatient treatment records, the RO in a 
rating decision in August 1994 confirmed and continued the 40 
percent disability evaluation.  It noted that when seen in 
February 1994, the veterans chronic low back pain remained 
essentially unchanged and was managed with a TENS unit and 
medication.  After review of a hospitalization report for May 
and June 1995, in a July 1995 rating decision, the RO 
confirmed and continued the 40 percent evaluation.  The 
hospitalization report showed that at hospital admission, 
tenderness in the lumbosacral region over the paraspinals was 
noted.  The veteran was provided with a low back exercise 
program and the hospital report noted increased functional 
activity was achieved with only a mild decrease in pain.  The 
veteran disagreed with the confirming of the 40 percent 
evaluation and perfected an appeal.  

As noted above, based on review of the Social Security 
decision and records and the report of the April 1997 VA 
examination, the RO, in a December 1997 rating decision, 
increased to 60 percent the evaluation of lumbar disc 
disease, history of, with spinal stenosis L4-5 effective May 
31, 1995.

The veteran is in receipt of the maximum disability rating 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
We have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the spine; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis of the spine 
or residuals of fracture of the vertebra to warrant a higher 
schedular evaluation in excess of 60 percent.  Accordingly, a 
60 percent evaluation accurately reflects the disability 
picture associated with the veteran's lumbar disc disorder.  
An increased schedular evaluation may not be assigned at this 
time.  

Because the veteran's disability is already rated at the 
maximum schedular rating of 60 percent for intervertebral 
disc syndrome, the veteran may not receive an increased 
rating for his low back disorder, absent an award of an 
extraschedular rating under 38 C.F.R. § 3.321(b).  (1998).  
The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Having reviewed the record with these mandates in mind, in 
the absence of evidence or an assertion by the claimant that 
the schedular ratings are inadequate the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

B.  Muscle contracture headaches

The veteran had a diagnosis of possible post traumatic 
headache at a VA medical examination in January 1988.  The 
history was that he was in a motor vehicle accident in 
service and was hurt in the head sustaining a laceration of 
the scalp which was sutured.  A CT scan of the head was 
negative.  He complained of headaches especially in the 
night.  Service connection was granted for headaches in a 
rating decision in June 1988.  A noncompensable evaluation 
was assigned effective from August 18, 1987, the day after 
date of separation from service.  

A VA examination of the cerebellar in March 1990 noted normal 
finger to nose and heel to shin.  The veteran gave a history 
of headaches with dizziness over the preceding year, 
beginning in the morning and gradually worsening by evening.  
The headaches were not nocturnal.  The veteran denied any 
scotomata or associated nausea or vomiting that would suggest 
a migraine component.  Relief was obtained with Tylenol.  The 
diagnosis was muscle contracture headaches.  The RO, in a 
rating decision in June 1990, granted a 10 percent disability 
evaluation for muscle contracture headaches from January 4, 
1990, date of receipt of reopened claim.  

The veteran appealed this decision.  The 10 percent rating 
was confirmed and continued by a rating decision in May 1991 
implementing a hearing officers decision.   A Board decision 
in November 1992 determined that the criteria for a 30 
percent disability evaluation for headaches was not met and 
denied the claim for an increased evaluation.  

This claim originated based on a notification of 
hospitalization and the veterans request that his 
disabilities be re-evaluated.  The hospitalization was for 
admission to a chronic pain program for low back pain and 
pain in lower extremities.  There were no findings pertinent 
to headaches.  The clinical findings noted that cranial 
nerves II-XII were intact.  The sensation on the right side 
of the face was decreased secondary to old cerebrovascular 
accident.  The diagnoses included status post cerebrovascular 
accident with right hemiparesis.  

Letters from his private doctor, Dr. Travis, refer to other 
disabilities and do not mention the veterans headaches.  The 
veteran testified in September 1996 that he has headaches 
about three or four times a week usually on the right side 
with impairment of right eye vision.  He obtained relief with 
aspirin, relaxation, and at times had to lie down.  The ALJs 
decision granting Social Security disability benefits was 
based on a finding that the veteran has severe impairments of 
disabilities and the named disabilities did not include 
headaches.  

At the April 1997 VA C&P examination the veteran complained 
of chronic headache, mostly frontal, that occurred about 3 to 
4 times a week and lasted about 3 to 4 hours each time.  The 
headaches are relieved with aspirin, and lying down in a 
quiet place.  Clinical findings of the cranial nerves noted 
the pupils were equal and reactive, fundi benign, with normal 
eyeball movement.  A CT scan of the head was normal.  As 
noted above, the impression was chronic headache secondary to 
closed head injury and concussion in 1987.  

Analysis  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The veteran's muscular contracture headache condition is 
rated by analogy to migraine headaches.  A noncompensable 
evaluation is warranted for migraine with attacks less often 
than the frequency of attacks required for a 10 percent 
evaluation.  A 10 percent evaluation is warranted for 
migraine with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
evaluation requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1996).

To establish entitlement to an increased disability 
evaluation, symptoms analogous to characteristic prostrating 
migraine attacks occurring on an average once a month over 
the last several months must be shown.  

The appellant reported during the VA examination in April 
1997 that he had frontal headaches approximately 3 to 4 times 
a week lasting about 3 to 4 hours.  In addition, he reported 
that the headaches were relieved by aspirin and lying down in 
a quiet place.  While he testified at his personal hearing 
that he experienced headaches that occurred approximately 
three to four times a week with impairment of vision on the 
right side and that he treated the headaches with aspirin, 
relaxation and at times by lying down, VA treatment reports 
which reflect that the appellant was seen for unrelated 
complaints, do not reflect any complaints or treatment for 
headaches to support the contention that his headache 
disorder has increased in severity.  Based on the foregoing 
medical evidence, we conclude that the current 10 percent 
rating provides adequate compensation for symptomatology 
related to the veterans headaches.  While the evidence 
indicates that the veteran experiences headaches, symptoms 
analogous to characteristic prostrating migraine attacks 
occurring on an average once a month over the last several 
months have not been shown.  Therefore, in accordance with 
Diagnostic Code 8199-8100, we conclude that the currently 
assigned ten percent evaluation is adequate to compensate the 
veteran for his current symptomatology.  The manifestations 
exhibited by the veteran as presented in the evidence 
submitted in support of his request are appropriately 
evaluated with a 10 percent rating.  We also find that the 
provisions of 38 C.F.R. § 4.7 are not applicable.  
Accordingly, an increased rating is not warranted at this 
time.

C.  Arthritis of the right knee

Service connection was granted for traumatic osteoarthritis 
of the right knee by the RO in a rating decision in June 1988 
and a noncompensable evaluation was assigned.  After review 
of a report of VA examination in March 1990, the 
noncompensable evaluation was confirmed and continued in the 
June 1990 rating decision.  There was no thickening or 
effusion, stability was good, flexion was 140 degrees and 
extension was zero degrees.  The X-rays of the knees were 
reported as showing no skeletal abnormalities.  The veteran 
appealed this decision and the Board denied a compensable 
evaluation in a November 1992 decision.  

Based on treatment records from VAMC at Birmingham, Alabama, 
from March 1993 to February 1994 which showed no treatment or 
complaints relating to the right knee disability, the RO 
confirmed and continued the noncompensable evaluation in a 
rating decision in August 1994.  

After review of the report of hospitalization in May and June 
1995 at the VAMC in Tampa, the RO found that the hospital 
report did not demonstrate moderate functional limitation or 
significantly decreased range of motion of the right knee.  
In the July 1995 rating decision, the RO confirmed and 
continued the noncompensable evaluation.  

Based on the findings of the April 1997 VA examination 
report, the RO granted a 10 percent disability evaluation 
under diagnostic code 5257.  The rating decision noted that 
the clinical findings had range of motion of restriction of 
flexion of 0 to 90 degrees.  Hyperextension to the right knee 
limited to 0 to 5 degrees, while the left side had 0 to 15 
degrees.   

At his personal hearing in September 1996, the veteran 
testified that he wore a knee brace and that his right knee 
was painful when walking.  As noted previously, clinical 
findings of the April 1997 medical examination showed no 
swelling or deformity.  There was restricted flexion and 
hyper-extension of the right knee; there was no wasting of 
the quadriceps.  The veteran complained of low back pain with 
radiation to the right leg.  He also had complaints of his 
right leg feeling weak and numb, pain in his right knee, 
unsteadiness of the right leg and frequent loss of balance.  
The impression indicated that the unsteady gait and the fall 
risk were secondary to lumbar disc disease.  The X-rays of 
the knees were normal.  

Analysis

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  Moderate impairment of either knee, including 
recurrent subluxation or lateral instability, warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1996).

Limitation of flexion (normal being to approximately 140 
degrees) of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Limitation of extension (normal being to approximately 0 
degrees) of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent evaluation if there is moderate knee or 
ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1998).

In applying the schedular criteria under Diagnostic Code 5003 
for degenerative arthritis, listed above, the Board notes 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where the limitation of motion of the specific 
joints involved is noncompensable, then a 10 percent rating 
is applied for each major joint affected by limitation of 
motion, which must be confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

A noncompensable disability evaluation is warranted for 
limitation of flexion of either leg to 60 degrees or 
limitation of extension of either leg to 5 degrees under 
Diagnostic Codes 5260 and 5261, respectively.

We have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the knee; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis or impairment 
of the tibia and fibula, or limitation of extension or 
flexion to warrant a higher evaluation in excess of 10 
percent.

The appellant's service-connected right knee disorder is 
manifested by noncompensable limitation of motion, with no 
significant abnormality revealed by X-ray, and subjective 
complaints of pain and instability.  Given these facts, the 
Board is of the opinion that the functional loss experienced 
by the veteran is deemed productive of slight impairment.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 
the Board has not been presented with evidence of the 
functional equivalent of ankylosis or limitation of motion 
that would warrant any consideration of an increased 
evaluation.  38 C.F.R. §§ 4.7, 4.40, 4.59 (1998).  The 10 
percent evaluation assigned under diagnostic codes 5010, for 
traumatic arthritis, and 5257, for impairment of the knee, 
adequately compensates the veteran for the functional 
impairment, including pain, that his service-connected 
disability actually produces.  38 C.F.R. §4.40 (1998).  There 
is no doubt to be resolved and an increased evaluation is not 
warranted.

II.  Total disability rating based on individual 
unemployability due to service-connected disabilities

The veteran claims that he is rendered unemployable as a 
result of service-connected disabilities. We find the claim 
to be well-grounded as the veteran meets the regulatory 
requirements and indicates that the severity of his 
disabilities prevent him from obtaining and keeping a job.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) 
(claim for increased rating for a disability to be well 
grounded when an appellant indicates that the severity of the 
disability has increased).  Furthermore, he has not indicated 
that any probative evidence not already associated with the 
claims folder is available; therefore the duty to assist him 
has been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

A review of the history of the veteran's service-connected 
disabilities shows that the veteran is service connected for 
history of lumbar disc disease with spinal stenosis at L4-5, 
evaluated as 60 percent disabling, arthritis of the right 
knee, evaluated as 10 percent disabling, and muscle 
contracture headaches, evaluated as 10 percent disabling.  
The combined schedular evaluation is 70 percent.

The regulations provide that total disability exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§ 3.340(a)(1) (1996).  Where the schedular disability rating 
is less than 100 percent, a total disability rating based on 
individual unemployability may be assigned if a veteran is 
rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements 
are met.  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.

38 C.F.R. § 4.16(a) further reads, "...the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable."  Further, 38 C.F.R. § 4.16(b) states, 
"It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled."

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  A thorough, longitudinal review 
of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The aforementioned evidence in this case 
shows that the veteran's service-connected disabilities 
combine for an 70 percent disability rating.  Moreover, the 
fact that the veteran is unemployed, as the veteran in this 
case has been since September 1994, generally is insufficient 
to demonstrate that he is "unemployable" due to service 
connected disabilities within the meaning of the pertinent 
laws and regulations.

The veteran satisfies the percentage standards found at 38 
C.F.R. § 4.16(a) for a total disability rating, and we must 
next determine whether the appellant's service-connected 
disabilities actually render him unemployable.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service- connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(1998).

Unfortunately, the VA examiner at the April 1997 examination 
did not express a medical opinion as to the degree of 
functional impairment arising from the appellant's service-
connected disabilities, or whether he was capable of working.  
Moreover, the RO did not request a social and industrial 
survey to assess the effects of each service-connected 
disability upon the appellant's ordinary activity.  Rather, 
the RO denied the appellant's claim for individual 
unemployability based on a determination that the veteran is 
considered unemployable due to nonservice-connected factors.  

We note that the veterans private doctor opined in April 
1995 and September 1996 that the veteran was 100 % 
permanently and totally disabled due to conditions 
including low back, both knees and history of renal cell 
carcinoma resulting in right radical nephrectomy.  This 
opinion includes, however, both service-connected 
disabilities and nonservice-connected disabilities.

While noting that the veteran had to stop working in 
September 1994 due to surgery for a nonservice-connected 
disability, evidence in the claims file shows that the 
veterans service-connected disabilities have worsened in 
recent years.  Based on medical evidence, the disability 
evaluation for the low back disorder was increased to 60 
percent disabling and a 10 percent disability evaluation was 
assigned for the right knee disorder in the December 1997 
rating decision. 

A medical source statement provided by Dr. Travis to Social 
Security limits the veteran to less than a sedentary level 
for working.  The statement indicates that chronic back and 
knee pain caused moderate pain that would be distracting to 
adequately perform daily activities and/or work and as a 
result of this condition, the veteran would be an unreliable 
worker.  The examiner at the April 1997 noted that the 
veteran had an unsteady gait, used a cane, was not able to 
stand without help, had to hold on to something to be able to 
stand, and characterized him as a fall risk secondary to 
his service-connected lumbar disc disease.  The examiner 
reported that pain prevented the veteran from bending down, 
tilting or do lateral bending, or rotate.  He observed marked 
restriction of the lumbosacral spine movement.  

Notwithstanding that the RO has not requested a social and 
industrial survey or a medical opinion to assess the 
appellant's functional impairment as it relates to 
employability, the Board believes that there is sufficient 
evidence available in the record to render a determination on 
this issue.  Therefore, a remand is not required.

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran. 
See C.F.R. §§ 4.1, 4.15 (1998).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1998); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

After careful consideration of all procurable and assembled 
data, the Board finds that the cumulative effect of the 
appellant's service-connected disabilities now preclude him 
from securing or following a substantially gainful occupation 
and render him incapable of performing the physical and 
mental acts required by employment.  Accordingly, a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities is warranted.


ORDER

An increased evaluation for lumbar disc disease, history of, 
with spinal stenosis L4-5 is denied.  

An increased evaluation for muscle contracture headaches is 
denied.  

An increased evaluation for traumatic osteoarthritis of the 
right knee is denied.  

A total disability evaluation based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


REMAND

The veteran disagreed with the effective date assigned for 
the increased evaluations for lumbar disc disease and 
arthritis of the right knee and claimed that the effective 
date should be November 1, 1994.  A rating decision on 
January 26, 1998, changed the effective date to May 15, 1995, 
date of VA hospitalization.  A statement of the case was 
issued on January 28, 1998.  The veteran perfected his appeal 
on the issue of an earlier effective date in February 1998.  
The appellant contends that an effective date of November 1, 
1994, should be assigned as his claim was date stamped as 
received by VA on October 21, 1994.  He contends that the 
October 1994 claim seeking service connection for renal cell 
carcinoma requiring surgery in September 1994 and for removal 
of a rib on the right side due to the accident in service 
and/or as a result of his service connected condition was 
in-fact a request for a increased rating as well as a claim 
for secondary conditions.  He further claims that the 
fact that [he] had to have surgery was evidence that [his] 
condition had gotten worse.  

He further contends that VA is obligated to consider me for 
all benefits that I might be entitled to when I file a claim.  
This would include an increase in my current condition.  
The veteran submitted medical evidence from his military 
medical records to support his claim. 

The veteran also proposes that if the effective date is May 
15, 1995, the date of hospitalization, then the records from 
Birmingham VAMC should be obtained to support his claim for 
an earlier effective date.  He claims that he was sent to the 
VAMC at Tampa for treatment by the medical staff at 
Birmingham VAMC.  Our preliminary review of the evidence in 
the claims file finds outpatient treatment records from 
Birmingham VAMC up to December 1994.  Accordingly the RO 
should request treatment records from Birmingham VAMC for the 
one year period preceding the hospitalization in Tampa in May 
1995.  

In addition, the veteran is seeking service connection for 
renal cell carcinoma and for removal of a rib.  He later 
claimed that two ribs were removed.  Although the evidence 
shows that the veteran underwent a nephrectomy, there is no 
evidence showing the removal of a rib or ribs.  While the 
hospital discharge summary is in the claims file, there is no 
report of the surgery.  The veteran has submitted into 
evidence a statement from his private doctor that the right 
renal cell carcinoma was secondary to motor vehicle accident 
in 1987.  While this statement is sufficient to well-ground 
this claim, the Board finds that it is a conclusory statement 
and additional medical evidence is required from Dr. Travis.  

Accordingly, for the above stated reasons, the case is 
REMANDED to the RO for the following development:

1.  The RO should request treatment records 
from Birmingham VAMC for the one year period 
preceding the hospitalization in Tampa in May 
1995.

2.  The RO should obtain the September 1994 
surgery and hospitalization records from 
Birmingham, Alabama VAMC.

3.  After securing the necessary release, the 
RO should contact Judy Cooke Travis, M.D., 119 
Washington Street, Demopolis, Alabama 36732, 
for treatment records of the veteran from 
January 1994 to the present.  Dr. Travis should 
also be requested to substantiate her 
conclusion written in August 1995 that the 
veterans right renal cell carcinoma was 
secondary to motor vehicle accident in service 
in 1987.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and representative, should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Appellate rights do not attach to those issues addressed in 
the remand portion of the Boards decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 
- 2 -
